FILED
                                                                              COURT OF APPEALS
                                                                                     DIVISION I

                                                                            20I5 FEB 24 AM 9: 32

                                                                             STATE OF WASHINGTON

                                                                             BY
                                                                                      t'
    IN THE COURT OF APPEALS OF THE STATE OF WAS                                            igbYrON
                                          DIVISION II

 STATE OF WASHINGTON,                                                   No. 45393 -2 -II

                               Respondent,


        v.

                                                                UNPUBLISHED OPINION
 CODY HOWARD JOHNSON,


                               App.ellant.


       MAxA, J. —    Cody Johnson appeals his convictions and sentence for two counts of felony

harassment and two counts of misdemeanor harassment. Johnson argues that his four harassment


convictions were based on one unit of prosecution, and therefore violated double jeopardy. He

also challenges the calculation of his offender score, arguing that five 1990 Oregon convictions

included in the offender score were not comparable to Washington felonies and also should have

washed out.




       The State concedes that Johnson' s four harassment convictions were based on only one

unit of prosecution, and that three of the convictions must be vacated. We accept the State' s


concession. However, the State argues that on resentencing Johnson cannot challenge his

offender score because he waived any challenge in the original sentencing process. We disagree

and hold that Johnson can challenge his offender score on remand.


       Accordingly, we affirm one of the felony harassment convictions, vacate the other three

harassment    convictions, and remand   for resentencing. We   also   hold that   on remand   Johnson   will
45393 -2 -II



be allowed to challenge his offender score. Because we remand for resentencing, we need not

address the merits of Johnson' s offender score arguments.

                                             FACTS


        Johnson lived near Justin Bingley in rural Thurston County. On the evening of February

12, 2013, Bingley heard Johnson yelling across the street and called the police. The police told

Bingley that they were unable to help him because Johnson was not on Bingley' s property.

        When Bingley went outside a few minutes later, Johnson continued to yell at him.

Johnson stated that he would meet Bingley in front of his house with his guns and knives.

Bingley called the police again and went outside to watch Johnson. At or around this time,

Johnson came onto Bingley' s property. Johnson angrily yelled at Bingley that he was going to

break Bingley' s neck and kill Bingley' s family. Bingley was scared and felt that the situation

was getting out of control. The police advised Bingley to move inside, so he stepped inside and

locked his glass storm door, which allowed him to continue watching Johnson.

        Johnson yelled that Bingley had killed his (Bingley' s) daughter and buried her in his

yard. Johnson stated that he would be coming to dig up Bingley' s daughter. And Johnson

warned Bingley to be careful because he could easily get into an accident with his truck. At

some period during this altercation, Johnson accused Bingley of being a pedophile or a rapist.

Johnson also intermittently reached into his pants pockets and Bingley was concerned that he had

a knife or gun. This incident, which involved Johnson yelling threats at Bingley, continued for

30 to 45 minutes.


        The State charged Johnson with two counts of felony harassment and two counts of

misdemeanor harassment. Following a jury trial, Johnson was found guilty on all four counts.

                                                 2
45393 -2 -II




            At sentencing, Johnson' s counsel agreed that the State' s listed criminal history form was

correct. There is no evidence in the record that either the State or Johnson addressed whether

Johnson' s prior criminal convictions were comparable to Washington convictions, and the trial


court apparently did not engage in a comparability analysis. The sentencing court calculated

Johnson' s offender score at 12, and sentenced him to 60 months in prison.

            Johnson appeals.


                                                         ANALYSIS


A.          DOUBLE JEOPARDY


            Johnson argues that his four counts of harassment were based on one unit of prosecution,


and therefore his convictions violate his right against double jeopardy. The State concedes that

the four convictions did violate double jeopardy, and we accept the State' s concession.

            The Fifth Amendment to the United States Constitution provides that no " person be

subject     for the   same offense   to   be twice   put     in jeopardy   of   life   or   limb."   Mirroring this federal

constitutional guarantee, article         I,   section   9   of   the Washington Constitution          provides, "   No person


shall ...   be twice   put   in jeopardy for the     same offense."        Under these provisions, a defendant can


be charged with multiple charges arising from the same conduct, but double jeopardy prohibits

multiple convictions for the same conduct. State v. Hall, 168 Wash. 2d 726, 729 -30, 230 P.3d 1048


 2010).      We review double jeopardy claims de novo. State v. Villanueva -Gonzalez, 180 Wash. 2d
975, 979 -80, 329 P.3d 78 ( 2014).


            Whether or not a defendant is facing multiple convictions for the same conduct depends

on the unit of prosecution. Hall, 168 Wash. 2d at 730. A unit of prosecution may either be an act




                                                                    3
45393 -2 -II



or a   course     of conduct.   Id.     at   731.   Our approach to analyzing a unit of prosecution involves

three steps:



              T] he first step is to analyze the statute in question. Next, we review the statute' s
             history. Finally, we perform a factual analysis as to the unit of prosecution because
             even where the legislature has expressed its view on the unit of prosecution, the
             facts in a particular case may reveal more than one " unit of prosecution" is present.

State   v.   Varnell, 162 Wash. 2d 165, 168, 170 P.3d 24 ( 2007) ( quoting                     State v. Bobic, 140 Wash. 2d
250, 263, 996 P.2d 610 ( 2000)).               If the legislature fails to define the unit of prosecution or its


intent is unclear, under the rule of lenity any ambiguity must be resolved against allowing a

single incident to support multiple convictions. State v. Tvedt, 153 Wash. 2d 705, 711, 107 P.3d
728 ( 2005).


             Washington' s harassment statute provides:


             A   person   is guilty     of   harassment if: ( a)      [   w]ithout lawful authority, the person
             knowingly    threatens: ( i) [     t]o cause bodily injury immediately or in the future to the
             person   threatened or to any           other person ... [      and] (   b) [   t] he person by words or
             conduct places the person threatened in reasonable fear that the threat will be
             carried out.



RCW 9A.46. 020( 1)(         a) -( b).    The statute does not define the unit of prosecution. At best, the

legislature' s intent regarding the unit of prosecution is unclear. However, .the language used to

define the       operative criminal conduct           in RCW 9A.46. 020 —to " knowingly threaten" — is not


inherently a single act. State v. Vidales Morales, 174 Wash. App. 370, 386 -87, 298 P.3d 791

 2013).       As a result, the unit of prosecution for harassment can be a course of conduct rather than

a single act. See id.




                                                                  4
45393 -2 -II



          Here, Johnson communicated multiple threats to cause bodily harm, but they were

directed to a single identified person at a single time and place. Under these

circumstances, we hold that this incident gave rise to a single unit of prosecution.


          Because the State concedes, and we agree, that the evidence supports only one offense,

we must reverse three of Johnson' s harassment convictions. Where two or more convictions for

the same offense constitute double jeopardy, the trial court should enter judgment on the greater

offense and vacate the lesser offenses. See State v. Turner, 169 Wash. 2d 448, 459, 238 P.3d 461

 2010).    We affirm Johnson' s conviction for one count of felony harassment, but reverse

Johnson' s conviction for the second count of felony harassment and both counts of misdemeanor

harassment and remand for resentencing.'

B.        CALCULATION OF OFFENDER SCORE


          Johnson argues that the trial court erred in calculating his offender score because ( 1) his

five .1990 Oregon convictions were not comparable to Washington felonies and should not have

been included in his offender score, and ( 2) the five 1990 Oregon convictions should have been

washed out. The State argues that Johnson waived his right to challenge the comparability or

washout status of those convictions on remand by stipulating to his Oregon convictions at

sentencing. We disagree. And because we remand for resentencing on a single felony

harassment conviction based on double jeopardy, we need not address the merits of Johnson' s

comparability and washout arguments.




1 Johnson argues in the alternative that he was denied his right to a unanimous verdict because
the trial court failed to give a unanimity instruction as to the separate acts alleged. Because we
reverse on double jeopardy grounds, we do not address this issue.
                                                     5
45393 -2 -II




          A defendant' s offender score, together with the seriousness level of his current offense,

dictates the     standard    sentencing      range used     in   determining his       sentence.      RCW 9. 94A. 530( 1).   A


prior conviction from another state is included in a defendant' s offender score only if the foreign

crime   is   comparable      to   a   Washington    felony.      See id.; RCW 9. 94A. 525( 3).          The State bears the


burden of proving by a preponderance of the evidence the existence and comparability of the

out -of s
        - tate offenses. State v. Olsen, 180 Wash. 2d 468, 472, 325 P.3d 187 ( 2014).


          Notwithstanding the State' s usual burden of proof, a trial court can include a defendant' s

out -of s- tate convictions in his offender score where the defendant affirmatively acknowledges

the existence and comparability of the prior convictions. State v. Mendoza, 165 Wash. 2d 913, 927,

205 P.3d 113 ( 2009),          overruled on other grounds,            State   v.   Jones,         Wn.2d ,     338 P.3d 278


 2014);      see also   State   v.    Ross, 152 Wash. 2d 220, 233, 95 P.3d 1225 ( 2004). The State argues that


such an acknowledgement also constitutes a waiver of the right to challenge the inclusion of

those convictions at resentencing.

          The State' s argument is inconsistent with the general rule allowing both the defendant

and the State to present additional evidence and argument regarding prior convictions at

resentencing. "         On remand for resentencing following appeal or collateral attack, the parties shall

have the opportunity to present and the court to consider all relevant evidence regarding criminal

history, :including       criminal      history   not   previously     presented."      RCW 9. 94A. 530( 2);     see also




Jones, 338 P.3d at 283.


             Further, the " mere failure to object to a prosecutor' s assertions of criminal history does

not constitute such an            acknowledgement."         Mendoza, 165 Wash. 2d               at   928. Here, Johnson agreed


to the State' s articulation of his criminal history. However, he did not state either way whether

                                                                   6
45393 -2 -II




his Oregon convictions had been properly included in his offender score. Therefore, Johnson did

not affirmatively acknowledge that his five Oregon convictions were comparable, did not wash .

out, or were correctly included in his offender score.

        We hold that Johnson did not waive his arguments regarding the inclusion of his five

1990 Oregon convictions in his offender score, and that he will be able to raise his comparability

and washout arguments on remand.2 The State also will be allowed to present additional

evidence regarding Johnson' s prior convictions on remand.

        We affirm one of the felony harassment convictions, vacate the other three harassment

convictions, and remand for resentencing.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 040,


it is so ordered.




 We concur:




    HANSON, C. J.




 LEE, J.




2 Johnson argues in the alternative that if his comparability argument was waived, his defense
counsel rendered ineffective assistance of counsel by not challenging the inclusion of his Oregon
convictions in his offender score. Br. of Appellant at 27 -29. Because we hold that Johnson did
not waive this argument, we need not address this claim.

                                                  7